ARNOLD, Judge.
The defendant first contends that the State should have disclosed the identity of the confidential informant in order that he could have been called as a witness. This question was decided by the Supreme Court in Roviaro v. U.S., 353 U.S. 53 (1957).
The confidentiality of an informant’s identity gives way when “the disclosure of an informer’s identity, or the contents of his communications, is relevant and helpful to the defense of an accused, or is essential to a fair determination of a cause. . . .” 353 U.S. at 60-61.
Although the defendant is correct that disclosure appears proper here, any error committed was harmless because the defendant already knew the informant’s identity. The defendant testified that he had known Kates all his life and that his real name was Anthony Best. No effort to have Best testify for the defendant is shown in the record. As a result, this argument fails.
The defendant’s next argument attacks the instruction to the jury. He contends that the trial judge should have charged on agency and that it was error to put the burden of proof to show entrapment on the defendant. We find no error on this point.
First, the instruction given was in substantial compliance with N.C.P.I. 309.10 on entrapment. This persuades us that it was correct. See State v. Gantt, 26 N.C. App. 554, 217 S.E. 2d 3, cert. denied, 288 N.C. 246, 217 S.E. 2d 670 (1975).
Second, entrapment is an affirmative defense and it was correct to charge that the defendant has the burden of showing it to the satisfaction of the jury. The State does not have the burden of showing that the defendant was not entrapped. State v. Braun, 31 N.C. App. 101, 228 S.E. 2d 466 (1976).
*588Finally, the charge was sufficient on any question of agency. The trial judge stated on a number of occasions that if “Kates or Agent Dove, acting separately or together” entrapped the defendant, he should be found not guilty.
It is next argued that “guilty of possession of eight-tenths of a gram of cocaine” should have been submitted as a possible verdict. The defendant contends that if the jury selected this verdict, he would only be guilty of a misdemeanor under G.S. 90-95(d)(2).
The defendant was convicted of two offenses that are punishable under G.S. 90-95(a)(l). The provision making it a misdemeanor to have less than one gram of cocaine by its own words applies only when a defendant is convicted under G.S. 90-95(a)(3), ie., possession of a controlled substance. Because the defendant was not convicted under G.S. 90-95(a)(3), this argument is without merit.
Finally, the defendant contends that he should have been given the opportunity to object to the jury’s request for additional instructions out of the jury’s presence. We find no merit in this contention because the record shows that the defendant made no comment or no effort to be heard when the additional instruction was given. The additional instructions complied with G.S. 15A-1234 and were free from error.
We have considered the defendant’s other arguments and find no error in his trial.
No error.
Judges Becton and Phillips concur.